Pannell, Presiding Judge.
Grover Hubbard brought an action against Georgia Power Company and William Dawkins to recover for injuries allegedly caused by the defendants’ negligence. Nell Hubbard sued the defendants for loss of consortium. The same facts were the basis for both causes of action. The defendant Georgia Power Company moved for partial summary judgment in both cases on the issue of alleged negligent entrustment. The trial court overruled the *244motion. Georgia Power Company appeals the order overruling its motion for partial summary judgment on the issue of negligent entrustment pursuant to a certificate of immediate review.
Argued October 9, 1975
Decided January 8, 1976.
Erwin, Epting, Gibson & McLeod, Gary B. Blasingame, for appellants.
Carl J. Surrett, Lawrence, Rice & Lawrence, George D. Lawrence, William C. Reed, for appellees.
Knowledge of the driver’s incompetency is an essential element of the rule which holds an owner liable for furnishing his automobile to an incompetent driver. Marques v. Ross, 105 Ga. App. 133, 139 (123 SE2d 412). Appellant contends that it had no actual knowledge of the alleged incompetence of its employee, William Dawkins, to operate an automobile. The evidence on this issue was in conflict. "That this conflict may have been occasioned by conflicting testimony of the same witnesses, whether parties or not, does not alter the result.” Mathis v. R. H. Smallings & Sons, Inc., 125 Ga. App. 810 (189 SE2d 122); see also, Columbia Drug Co. v. Cook, 127 Ga. App. 490 (1) (194 SE2d 286).

Judgment affirmed.


Quillian and Clark, JJ., concur.